Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 20 February 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Feb. 20. 1792.
          
          I received last week your favour from Bizarre. The papers now forwarded will give you the general news. We have an odd story here from Baltimore of Genl. Scott’s having fallen on the Indians and killed 700. of them, tho it was not known that any expedition was meditated. You will perceive that the public effects have fallen. The people begin to see the fallacy and mischeif of the gambling system of finance established. I hope you are by this time at Monticello and less locked up with ice than we are here. We have not seen the face of the earth for months, and the thermometer has been above the freezing point only two mornings in seven weeks. It is this morning at 16.  However of all this Freneau’s paper will keep you informed, as he inserts Rittenhouse’s diary. We left a box with Maria’s music, books &c. to be sent to Richmond and forwarded here. Can you give me any information of it. Present me affectionately to my dear Martha & believe to be yours most sincerely,
          
            Th: Jefferson
          
        